                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                       DOCKET NO. 5:20-cv-00013-FDW-DSC


 Charity Marie Stoaks,                     )
                                           )
                Plaintiff,                 )
                                           )
        vs.                                )                       ORDER
                                           )
 Andrew M. Saul,                           )
                                           )
               Defendant.                  )

       THIS MATTER is before the Court on Plaintiff’s Complaint (Doc. No. 1), and Defendant’s

Motion for Remand to the Commissioner for further administrative proceedings. (Doc. No. 14).

The Commissioner wishes to conduct further fact-finding. Plaintiff’s counsel consents to

Defendants Motion for Remand under Sentence 4.

       The Court finds good cause has been alleged for remand and that further administrative

fact-finding is warranted. Accordingly, the Court hereby REVERSES the Commissioner’s

decision under Sentence Four of 42 U.S.C. § 405(g) and REMANDS the case to the Commissioner

for further administrative proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan

v. Sullivan, 501 U.S. 89 (1991). The Court respectfully directs the Clerk to enter a separate

judgment in accordance with the terms of this Order.

       IT IS SO ORDERED.
                                       Signed: November 23, 2020




      Case 5:20-cv-00013-FDW-DSC Document 15 Filed 11/23/20 Page 1 of 1
